Title: From Benjamin Franklin to a Member of the Royal Society, 26 November 1772
From: Franklin, Benjamin
To: a Member of the Royal Society


Sir
Cravenstreet, Nov. 26. 1772
The Council of the Royal Society having put Sir John Pringle, Bart. in nomination for President; and being myself persuaded from what I know of his Learning in general, his thorough Acquaintance with Experimental Philosophy, his constant Attendance at our Meetings, and his extensive Reputation in the Republick of Letters throughout Europe, that he would fill that Office with great Propriety, and to the Honour and Advantage of the Society, I beg leave to request your Vote and Interest in Support of that Nomination. I am, very respectfully, Sir, Your most obedient humble Servant
B Franklin
